Citation Nr: 1728077	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for right chronic anterior tibial compartment syndrome. 

2. Entitlement to an initial rating higher than 10 percent for left chronic anterior tibial compartment syndrome.

3. Entitlement to special monthly compensation based on a need for aid and attendance or on account of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and [REDACTED] 


ATTORNEY FOR THE BOARD

S. LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Marine Corps from January 1975 to June 1977. 

These matters come before the Board of Veterans Appeals (Board) from May 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2016, the Veteran had a travel board hearing before the Undersigned Veterans Law Judge (VLJ). 

After the September 2016 hearing, the record was held open for 30 days for the Veteran to have his treating physicians fill out his DBQs. The Board received a letter in August 2016 from a VAMC treatment provider that asked that the Veteran be given more time to find a specialist to fill out the DBQ. In January 2017, an extension of 60 days was granted but the mail was returned. The Veteran's address was corrected and another extension was mailed to the Veteran in April 2017 granting a 60 day extension. No new evidence was submitted. 


FINDINGS OF FACT

1. Throughout the entirety of the period on appeal, the Veteran has had three stable but painful scars on both his right and left tibias respectively. 

2. Throughout the pendency of the appeal, the Veteran's bilateral anterior anterior compartment syndrome has resulted in no more than slight disability, as demonstrated by occasional flare-ups, pain and fatigue. 

3. The Veteran is not rendered so helpless by his service connected disabilities that he requires the aid and attendance of another person and is not permanently housebound by reason of a service-connected disability or disabilities.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent for left chronic anterior tibial compartment syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.118, Diagnostic Code 5311,7804 (2016).

2. The criteria for a disability rating of 20 percent for right chronic anterior tibial compartment syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.118, Diagnostic Code 5311,7804 (2016).

3. The criteria for an award of special monthly compensation based on the need for aid and attendance or on account of being housebound have not been met.  38 U.S.C.A. §§ 1114 (s), 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.350(i), 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern for an increased rating for a service-connected disability is the present level of disability. Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In terms of the Veteran's service-connected bilateral anterior compartment syndrome, it is currently rated as 10 percent due to the service-connected bilateral leg scars. The Board, however, also has to consider other applicable diagnostic codes which will be discussed below. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015). Three or more scars that are unstable or painful warrant a 20 percent rating. According to Note (1), an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  According to Note (2), if one or more scars are both unstable and painful, VA is directed to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

The Veteran's bilateral anterior compartment syndrome can be evaluated as a disability manifested by a muscle injury. Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe. 38 C.F.R. § 4.56 (d) (1)-(4) (2016). The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56 (c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury. Simple wound of muscle without debridement or infection. (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

The Veteran's service-connected bilateral anterior compartment syndrome is currently not rated as compensable under Diagnostic Code 5312 for a disability of Muscle Group XII. The muscles in Muscle Group XII affect dorsiflexion, extension of the toes, and stabilization of the arch of the foot and include the anterior muscles of the leg, which include the tibialis anterior, extensor digitorum longus, extensor halluces longus, and peroneus tertius. Under Diagnostic Code 5312, a noncompensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.

The Board did not consider disability ratings for ankle or knee conditions based on the findings by the VA examiners below that neither joint is more than incidentally involved or affected by the service-connected condition. 

The Veteran testified that he has compartment syndrome in both legs. He indicated he has a lot of pain and weakness that causes him to fall down. The pain is located mostly in the tibia muscle but also down in the ankle. He indicated he can walk about 500 feet to his mailbox. The Veteran is unable to cook and must sit in a shower chair. He testified that he sees both a VA doctor and a private doctor. He takes Pregabalin and Gabapentin. The Veteran reported that he had surgery in the Marine Corps on his legs and has three scars which are about an inch in diameter on both muscles. He testified that the scar does not bother him as much as the pain in the underlying muscle. 

The Veteran's caregiver Mr. [REDACTED] testified that he does the cooking and the cleaning as well as pays the Veteran's bills and makes sure he keeps maintains hygiene. He testified that the Veteran has received physical therapy in his home. Mr. [REDACTED] contends that the Veteran is mostly bedridden and in pain. He observes the Veteran fall frequently. He also testified that the Veteran occasionally uses a wheelchair, a walker and a cane. Another friend wrote a March 2010 letter indicating that he has known the Veteran since September 2005 and has seen him go through many stages of problems with his legs. He noted that after many months of physical therapy the Veteran was able to walk freely but suffers on a daily basis from severe pain and that he may have to return to using some sort of walking device. 

The Veteran submitted several buddy statements. First, a March 2010 statement received from a friend who noted that after the Veteran moved to Florida in 1992 he could not work anymore due to mental and physical problems. She also notes that the Veteran went from walking with a walker to having had physical therapy and being able to walk on his own. However, she noted that because the Veteran is on strong pain pills, the Veteran is starting to have problems with his walking and standing. Also, because of the medication, the Veteran finds it difficult to drive. Another friend wrote in March 2010 that he has known the Veteran for two years and has seen him at times be unable to get out of bed or from his chair due to pain. He noted that the Veteran was able to walk freely after months of physical therapy but he still suffers from pain on a daily basis. 

The Board notes that compartment syndrome occurs when there is increased pressure within a muscle group that compromises the circulation and function of the tissues within that space. The Board provided examinations for the Veteran to ascertain how compartment syndrome affects the Veteran's knees, ankles, shins, muscles and surgical scars to ascertain the appropriate and applicable ratings. 

At the September 2016 VA examination for the Veteran's scars, the Veteran denied scar breakdown or pain. The scars were noted to be well-healed, stable and linear over the superior right tibia at mid-line, the mid right tibia at mid-line and the inferior right tibia at mid-line. The scars measured 4cm x 1xm over the superior right tibia and the other two scars were 3cm X 1cm. The Veteran had identical findings in his left leg in terms of scars. 

The scars were not found to impact his ability to work. 

At the September 2016 VA examination for the Veteran's lower legs, the Veteran reported that he continues to have random attacks of residual compartment syndrome and anterior shin pain. He stated this onset can be independent of activity and the shins can be affected individually or bilaterally. He stated the episodes will usually start as a burning sensation in the anterior shin and stretch from the anterior
ankle to the anterior knees. He stated the pain will increase over time or be aggravated by ambulation. He stated the pain is a stabbing, throbbing, sharp type pain and may last 3 to 4 hours at a time. There is no regularity to these onsets and there are days where he can walk freely and the episodes do not occur. He stated that pain medications do not help the pain when present. He denied physical appearance change or warmth to the shins when the pain episodes occur. He stated the shin pain when present ranges from a 5 to an 8 on the 10 scale. He stated when the pain becomes more severe it prevents him from ambulating and he will stay in bed until the episode resolves.

The Veteran indicated that when he has this pain that his knees and ankles will feel weak but denied new mechanical symptoms in the knees and ankles with the onset of shin pain. He noted that the anterior knees and ankle will burn with the shine pain. 

At physical examination the range of motion in his bilateral knees were both 0 to 110 for flexion and 110 to 0 for extension. There was neither pain noted on examination nor any pain with weight bearing. The abnormal range of motion interferes with kneeling and squatting. There was no knee joint instability. 

The VA examiner noted that the chronic exertional compartment syndrome did not affect the range of motion in the ankles and that during episodes the pain is primarily in the tibia/anterior shin regions. The knees will have slight initial anterior burning and then resolve and the knees are otherwise not involved in the condition. The VA examiner opined that the Veteran should avoid running or prolonged walking. 

At the September 2016 VA examination of the Veteran's ankles, the Veteran stated that he has independent ankle pain and problems since injuring his ankles in a motor vehicle accident in 2004. During compartment syndrome episodes, the pain is primarily in the tibia/anterior shin regions. The ankles have slight initial anterior burning but then they resolve. The ankles do have arthritis from unrelated old trauma and are not otherwise involved in the compartment syndrome condition. 

At examination, bilaterally, the Veteran had dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 40 degrees and had pain noted on examination that does not result in or cause functional loss. The Veteran also has a history of an old left ankle fracture with ORIF surgery to repair and the VA examiner opined that the left calf atrophy is most likely related to this old injury. 

The VA examiner in September 2016 noted that the Veteran's anterior muscles of the leg were affected by his compartment syndrome. However, there is pain only during flares. The Veteran has occasional muscle weakness in the XII group as well as occasional bilateral fatigue pain in the XII group. 

The Board finds that under DC 7804, the Veteran has three or more scars in both legs that are painful. While the Veteran noted that the pain is from the muscle under the scar, the Board finds that the scar can reasonably be inferred to be related to the Veteran's pain. Because the Veteran is currently rated at 10 percent for having one or two scars and the VA examination in September 2016 reveals there are actually three scars on both legs, a 20 percent rating is appropriate for each leg. 
The evidence does not show, however, that he is entitled to a separate compensable rating under DC 5311. First, the VA examiner noted there is pain only during flare-ups. Secondly, the Veteran only has occasional muscle weakness in the XII group as well as occasional bilateral fatigue pain in the XII group. Therefore, the Veteran only has slight impairment of the muscle group and is not eligible for a compensable rating. 

In conclusion, based on having three painful scars on each leg, the Veteran is eligible for a rating of 20 percent for each leg due to his chronic anterior compartment syndrome. 

II. Special Monthly Compensation (SMC)

SMC is payable to a Veteran who, as a result of service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2016).  A Veteran will be considered in need of regular aid and attendance if he or she is: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2016).

The following criteria will be considered in determining whether a veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); the inability of a veteran to feed himself or herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2016).

Bedridden status will be a proper basis for the determination of the need for regular aid and attendance.  Bedridden means that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The particular personal function which a veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Turco v. Brown, 9 Vet. App. 222 (1996).  

A veteran may receive housebound-rate special monthly compensation if he or she has a service-connected disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).

A veteran will be determined to be permanently housebound when he or she is substantially confined to the house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c) (West 2014); 38 C.F.R. § 3.351(d)(2) (2016).

The Veteran's service-connected conditions consist of: chronic bilateral anterior tibial compartment syndrome, now rated 20 percent respectively. 

The Board references Mr. River's testimony above indicating that he helps the Veteran with household chores, hygiene and maintenance. However, the Board notes that the Veteran reported to his VA examiners in September 2016 that he is only able to get out of bed during a flare-up which have an unknown frequency. Moreover, the VA examiner opined that the Veteran should avoid running or prolonged walking. However, no VA examiner opined that the Veteran was unable to perform activities of daily living, ambulate independently or that the Veteran would be rendered housebound based on his service-connected disabilities. Additionally, none of the Veteran's buddy statements described the Veteran as bedridden or unable to take care of himself. 

The Veteran also had a VA 21-2680 filled out which is an examination for special monthly compensation in September 2010. The listed disabilities were obesity and arthritis. The Veteran was listed as able to feed himself but not able to prepare his own meals or bathe himself unassisted or manage his financial affairs. The Veteran was noted to have mild dystonia from years of using medication. The Veteran noted arthritis in his feet and legs and that he feels more secure with a walker. The Veteran was noted to be able to leave the home whenever he wants to and also that he was able to drive a vehicle. It was also noted that the Veteran was currently on anti-psychotic medication. 

The Board also notes that the Veteran has a significant number of non-service connected disabilities that include arthritis as well as schizoaffective disorder. Overall, the Veteran has a significant number of health issues. While the Board is sympathetic to the Veteran's leg pain and flare-ups, the preponderance of the evidence is against finding that the Veteran's compartment syndrome renders him permanently housebound or unable to feed himself or perform basic life functions. 

III. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice in an October 2010 letter and has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide medical opinions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to an initial rating of 20 percent for right chronic anterior tibial compartment syndrome is granted. 

Entitlement to an initial rating of 20 percent for left chronic anterior tibial compartment syndrome is granted. 

Entitlement to special monthly compensation based on a need for aid and attendance or on account of being housebound is denied. 



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


